                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     8:18CB8
                                                           Violation No.: NE2 6581079
       vs.
                                                    ORDER TO REDUCE FINE AMOUNT
DARREN K. O’CONNOR,

                      Defendant.


              On the motion of the United States Attorney=s Office, the Court accepts the

payment $100.00 as full satisfaction of violation notice 6581079 NE-2 therefore reducing the

fine amount from $105.00 to $100.00.

       ORDERED this __________
                             day of October, 2018.




                                            BY THE COURT:



                                            __________________________
                                            ____
                                            ____
                                            __ ____
                                                 ___________
                                                 ____     _ __
                                                             ____
                                                               ____
                                                               __
                                                               ____
                                                                  __ _________
                                                                  ____      __
                                            SUSAN
                                            SUSAN M. BAZIS
                                            United States Magistrate Judge
